                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



ROSA SANDOVAL,

        Plaintiff,

        V.                                             Civil Action No. I:17-cv-I053(AJT/TCB)

STARWEST SERVICES, LLC,et al.

        Defendants.




                 AMENDED MEMORANDUM OF DECISION AND ORDER

       By Memorandum of Decision and Order dated July 18, 2018 [Doc. No. 180], the Court

entered judgment in Plaintiffs favor for violations ofthe Fair Labor Standards Act, 29 U.S.C. §

206 et seq.("FLSA")as set forth in Counts I and V,and final judgment was entered pursuant to

Fed. R. Civ. P. 58 on July 19, 2018 [Doc. No. 181]. On July 31, 2018, Defendants appealed that

judgment to the United States Court of Appeals for the Fourth Circuit [Doc. No. 182]. By
unpublished decision dated March 27, 2019[Doc. No. 191], the Fourth Circuit dismissed that

appeal for lack of subject matter jurisdiction since it appeared from the record that "the district

court did not adjudicate Sandoval's state law claims for breach of contract [Count II], unjust
enrichment [Count IV], and quantum meruit[Count III]" and a final order had therefore never

been entered. By judgment entered on March 27, 2019[Doc. No. 192], the Court of Appeals
remanded this action "for further proceedings consistent with the court's decision."

       On May 10, 2019, the Court held a status conference, at which time the Plaintiff

confirmed that she had abandoned before trial her claims for breach of contract, unjust

enrichment, and quantum meruit, and for that reason no evidence was presented on those claims

                                                  I
